IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

In the Matter of the Marriage of:        )
                                         )      DIVISION ONE                                 col ct
ARADHNA FORREST (f/k/a Luthra),          )                                           T1

                                         )      No. 74034-2-1                       Cr)      Ci-
                                                                                                a
                      Respondent,        )      (consol. with No. 74735-5-1,
                                         )      No. 75135-2-1, and                              -t-; rri
                and                      )      No. 75395-9-1)
                                                                                                r"-
                                         )                                          1/!4 ?   G) (11
VIKAS LUTHRA,                            )      UNPUBLISHED OPINION                 N.)
                                         )
                      Appellant.         )      FILED: February 6, 2017
                                         )

       DWYER, J. — Vikas Luthra appeals from consecutive contempt orders

entered against him during litigation to enforce portions of a parenting plan and a

child support order. Luthra contends that the trial court erred by holding him in

contempt for not paying child support, by imposing sanctions against him for not

acting in compliance with the parenting plan, and by awarding attorney fees

against him. Ample evidence supports the trial court's factual findings and the

contempt sanctions were well within its discretion. We affirm.



       The procedural history of this case is lengthy and complex and is

summarized here only as necessary to address issues properly raised in this
No. 74034-2-1/2


appeal. In 2010, upon the dissolution of Luthra and Aradhna Forrest's marriage,

the trial court entered a child support order and a parenting plan after a lengthy

trial. Pursuant to these orders, Luthra was to make regular child support

payments and obtain intense home-based treatment for his severe obsessive

compulsive disorder (OCD). The trial court found that Luthra's OCD "constitutes

an emotional impairment that interferes with the father's performance of

parenting functions under RCW 26.09.191(3)(b)." Based on the evidence at trial,

the trial court specifically required intensive home-based OCD therapy.

        Luthra paid some, but not all, of the ordered child support, refusing to pay

the portion of his transfer payment related to childcare expenses. Although the

plain language of the child support order required Luthra to pay a fixed amount

for childcare as part of his regular transfer payment, Luthra professed a belief

that he was only required to make childcare payments if Forrest gave him

advance notice and the opportunity to preapprove such expenses. During

litigation in 2013, the trial court entered as an order an amended final parenting

plan to resolve issues that Luthra and Forrest identified as being in need of

determination. The trial court directly addressed Luthra's professed confusion

regarding childcare payments by including a provision in the amended final

parenting plan specifically reiterating that Luthra's child support obligation

included a monthly amount for childcare, as set forth in the order of child support,

and did not require preapproval.1



        1 Section 6.14 of the amended final parenting plan dated September 9, 2013 reads in
pertinent part: "Financial Obligations. Neither parent shall financially obligate the other parent
for any expense related to the child without the written consent of the other parent, with the

                                               -2-
No. 74034-2-1/3


        Luthra also never engaged in the ordered intensive home-based OCD

treatment, prompting Forrest to bring contempt proceedings in July of 2015.

Between July 23, 2015 and June 3, 2016, the trial court held seven hearings in

which it admonished Luthra to begin complying with the court's orders or face

sanctions for contempt. Luthra continued to fail to comply, leading the trial court

to impose increasingly coercive sanctions against him, including financial

penalties and assignment to work crew. Luthra appeals all of the orders

stemming from those hearings.2

                                                II

        We review contempt orders for an abuse of discretion. In re Pers.

Restraint of King, 110 Wash. 2d 793, 798, 756 P.2d 1303 (1988). Discretion is

abused if the court's decision is manifestly unreasonable or based on untenable

grounds or untenable reasons. In re Marriage of Littlefield, 133 Wash. 2d 39, 46-47,

940 P.2d 1362 (1997). A court's decision is manifestly unreasonable if its

decision is outside the range of acceptable choices; it is based on untenable

grounds if the factual findings are unsupported by the record; it is based on

untenable reasons if it is based on an incorrect legal standard. Littlefield, 133
Wash. 2d at 47.


exception of the cost of daycare (selected by the mother) which expense is addressed in
paragraph 3.15 of the Order of Child Support."
         2 Although Luthra, in blanket fashion, appeals every order entered during the contempt
proceedings, we do not address all of them. We do not address his appeal from the order on civil
motion entered on October 25, 2015 and from the order on third contempt review hearing entered
on March 18, 2016 because Luthra did not appeal those orders within the time provided in RAP
5.2(a). Similarly, we do not address claims related to the trial court's findings in the 2010
parenting plan order and child support order as those orders became final years ago. Finally, we
do not address any of Luthra's arguments raised for the first time in his reply brief. See Cowiche
Canyon Conservancy v. Bosley, 118 Wash. 2d 801, 809, 828 P.2d 549 (1992) (a reviewing court
need not address claims raised for the first time in a reply brief).

                                              -3-
No. 74034-2-1/4


       It is "axiomatic that a court must be able to enforce its orders." In re

Interest of M.B., 101 Wash. App. 425, 431, 3 P.3d 780 (2000). An "order of the

court must be obeyed implicitly, according to its spirit, and in good faith."

Blakiston v. Osgood Panel & Veneer Co., 173 Wash. 435, 438, 23 P.2d 397

(1933). When a parent does not make court ordered child support payments or

refuses to comply with a parenting plan, RCW 26.18.050 authorizes the

aggrieved party to initiate proceedings under chapter 7.21 RCW, the contempt of

court statute, in order to enforce compliance with the court's order. Contempt of

court is the "intentional. . . [d]isobedience of any lawful judgment, decree, order,

or process of the court." RCW 7.21.010(1)(b). A trial court must make findings

of fact setting forth the basis for its judgment of contempt, State ex rel. Dunn v.

Plese, 134 Wash. 443, 447-48, 235 P. 961 (1925), including findings of "bad faith

or intentional misconduct." In re Marriage of James, 79 Wash. App. 436, 440, 903
P.2d 470 (1995). A trial court may then impose sanctions against the

noncompliant parent which may include the payment of any losses suffered by

the aggrieved party in connection with the contempt proceedings and reasonable

attorney fees. RCW 7.21.030.

                                          A

                         Contempt of Child Support Order

       Luthra's monthly child support obligation was set forth in the trial court's

order of child support dated July 8, 2010. Luthra was to make regular child

support payments in the amount of $700 per month. The monthly transfer

payment was based on a detailed breakdown attached to the court's order. That


                                          4
No. 74034-2-1/5


order included, as part of the $700 monthly obligation, a fixed sum for childcare

in the amount of $166.3

        Luthra regularly paid only a portion of the ordered child support. He never

paid the required portion of the transfer payment related to childcare expenses

between the date on which the 2010 order was entered and the August 19, 2015

contempt hearing, accumulating $10,900 in past due child support. After notice

and a hearing, the trial court found Luthra in contempt and entered a monetary

judgment against him. The total judgment amount was determined by adding the

amount of the past due child support, interest on the unpaid sum, and an amount

for attorney fees incurred by Forrest in bringing enforcement proceedings.

       Luthra does not contend that the 2010 child support order was unlawful or

that he was unaware of it. Neither did he appeal it. Rather, Luthra asserts that

his noncompliance was not willful. This is so, Luthra avers, because the portion

of the child support payment covering childcare expenses required preapproval

and mandatory referral to dispute resolution, which did not occur. Alternatively,

he argues that his noncompliance was not willful because he was financially

insolvent. Both claims fail.

        Luthra's contention that the unpaid childcare expenses required

preapproval, with any disputes referred to mandatory dispute resolution, is

wrong. The child support order provision that he references explicitly applies

only to childcare expenses in excess of the regular monthly amount, listed as




         3 Monthly daycare costs were set at $322 per month, of which Luthra's share was one
half, or $166.

                                             -5-
No. 74034-2-1/6


$166 per month. In fact, in bringing her motion, Forrest specifically refrained

from seeking a contempt finding relating to the string of unmade payments for

sums in excess of the $166 monthly transfer payment. Rather, her motion was

confined solely to Luthra's failure to make payments of the basic obligation

amount. Furthermore, in a2013 proceeding, the trial court specifically reiterated

that regular childcare expenses not in excess of $166 were not subject to the

preapproval or dispute resolution provisions and were therefore part of Luthra's

standard monthly child support obligation. Luthra was plainly made aware of his

obligation and the trial court, in the contempt proceedings at issue, properly ruled

that he had willfully not complied.

        Alternatively, Luthra asserts that his failure to make court ordered child

support payments was not willful because he lacked the financial means to

comply. RCW 26.18.050(4) requires a child support obligor who contends that

he or she lacks the financial means to comply to "establish that he or she

exercised due diligence in seeking employment, in conserving assets, or

otherwise in rendering himself or herself able to comply with the court's order."

Luthra made no such showing.

        Although Luthra contends that he did not have the financial means to

make the transfer payment, he failed to provide any evidence, other than bare

assertions, to support this claim. He provided no detailed financial records or

declarations to support his claimed insolvency.4 The trial court found Luthra's



        4 At the August 19, 2015 hearing, Luthra's counsel admitted that he had not provided any
new financial declarations or evidence other than those submitted in 2010. Luthra still had not
provided the necessary financial information five hearings later, as of May 17, 2016. Additionally,

                                               -6-
No. 74034-2-1/7


evidence unconvincing and his testimony untrustworthy. Indeed, Luthra failed to

rebut assertions that his business was thriving and that his financial situation was

stable. Accordingly, there was ample evidence to support the trial court's

determination that Luthra willfully violated the child support order.

        Luthra makes a conclusory claim that the sanctions entered against him

for refusing to make the child support payments constituted an abuse of

discretion. Again, we disagree.

        RCW 26.18.050 specifically authorizes entry of a contempt order to

enforce a child support obligation until the obligor has satisfied all duties of

support, including amounts in arrears. Similarly, RCW 7.21.030 and RCW

26.09.160 authorize the court to order a party found in contempt to pay the

aggrieved party for any losses incurred in connection with the enforcement

proceedings. Here, the trial court's contempt order required Luthra to pay his

past due child support, pay interest on that sum, and pay attorney fees incurred

by Forrest—all remedies well within the range of acceptable choices. Littlefield,
133 Wash. 2d at 47. There was no abuse of discretion.



                            Contempt of Parenting Plan Order

        In its 2010 parenting plan order, the trial court found that Luthra's OCD

"constitutes an emotional impairment that interferes with the father's performance

of parenting functions under RCW 26.09.191(3)(b)." The trial court found that




Forrest pointed to Luthra's late model luxury cars, expensive vacations, and recent remodel to his
house as evidence tending to negate his claim of financial distress.

                                              -7-
No. 74034-2-1/8


Luthra's OCD manifestations were most severely, pronounced at his home. 5

Therefore, the court specifically ordered Luthra to obtain intensive home-based

OCD therapy with a provider approved by the court.

        Luthra did not obtain intensive home-based OCD treatment between the

time the parenting plan was entered and the contempt proceeding on August 19,

2015. Instead, he participated in occasional non-home-based treatment. The

trial court found that Luthra was not in compliance with the parenting plan and

sanctioned him with 30 days of work crew assignment. The trial court increased

his work crew assignment by another 30 days after he continued to not comply a

few months later and subsequently imposed a further 15 days after he again did

not comply. Luthra was also ordered to pay attorney fees incurred by Forrest in

bringing enforcement proceedings.

        Luthra contends that his noncompliance was not willful. This is so, he

asserts, because the court ordered therapy is not covered by his insurance and

there is no treatment provider capable of performing home-based treatment in

the Seattle area. He avers that his alternative OCD treatment regimen,

therefore, satisfies the court's order. None of his contentions have merit.

        Luthra's arguments challenge the trial court's original findings of fact

entered in 2010. Luthra did not seek timely review of the 2010 factual findings

and cannot do so now. Detonics ".45" Assocs. v. Bank of Cal., 97 Wash. 2d 351,

353, 644 P.2d 1170 (1982). The trial court entertained evidence in 2010 and



         5 The trial court found that Luthra's OCD requires him to participate in lengthy "cleansing
rituals" when family members enter his home or touch certain surfaces. The trial court found that
this impairment was serious and had an adverse impact on the child's best interests.

                                               -8-
No. 74034-2-1/9


again in 2015 regarding the necessity and availability of the ordered home-based

treatment. The trial court found that it was available and ruled that it was

mandatory. Indeed, during the 2015 contempt proceedings, the court had

evidence before it that, contrary to Luthra's assertions, home-based therapy was

provided by at least one local therapist in Luthra's insurance network.

Furthermore, the court made clear that participating in the ordered treatment was

not in any way contingent on insurance eligibility.

       The trial court did not credit Luthra's claim that his current OCD treatment

was in compliance with the order. There was evidence that this treatment was

the same kind of treatment that he was engaged in at the time of the 2010

dissolution proceeding. During that proceeding, the trial court considered

evidence from Luthra's doctor stating that Luthra needed more intense treatment

than she could provide. For this and other reasons, the court in 2010 found his

desired treatment regimen insufficient and specifically ordered the treatment set

forth in its order. During the recent enforcement proceedings, the trial court

again found that the treatment Luthra preferred did not satisfy the orders. Luthra

had over five years to begin the necessary treatment with a court approved

provider. Given Luthra's recalcitrance with regard to the trial court's order, there

was ample evidence to support the trial court's finding of willful noncompliance.

       Luthra next challenges his assignment to work crew, contending that this

sanction was an abuse of discretion. This is so, he asserts, because it violated

his right to be free from double jeopardy. This claim fails.




                                          9
No. 74034-2-1/10


       Contempt sanctions may be either civil or criminal. To determine whether

a sanction is civil or criminal, we examine whether the sanction is coercive or

punitive. M.B., 101 Wash. App. at 439. A sanction "remains coercive, and

therefore civil, if the contemnor is able to purge the contempt and obtain his

release by committing an affirmative act." M.B., 101 Wash. App. at 439. "For

double jeopardy to apply, the accused must have been subjected to two punitive

proceedings." State v. Buckley, 83 Wash. App. 707, 713, 924 P.2d 40 (1996).

       Here, the trial court sanctioned Luthra pursuant to RCW 7.21.030, which

authorizes a broad array of remedial sanctions, including imprisonment. The

ordered sanctions were civil—Luthra needed only to participate in the ordered

treatment program to purge himself of contempt and avoid further contempt

sanctions.

       However, Luthra failed to perform this volitional act for over six years. The

trial court first sanctioned Luthra with 30 days of work crew assignment on

October 20, 2015. Luthra completed some of the work crew but still did not begin

OCD treatment, leading the court, at the next hearing, to sanction him with 30

additional days of work crew. Some weeks later, the court again sanctioned him

with an additional 15 day assignment after he persisted in noncompliance. The

fact that the sanctions were entered for a determinate number of days does not

render them punitive. M.B., 101 Wash. App. at 439. The trial court characterized

these sanctions as motivating and concluded each hearing by delineating

specifically what Luthra must do in order to purge his contempt. Luthra could

have purged the entire work crew assignment by beginning and completing the


                                       - 10-
No. 74034-2-1/11


ordered treatment. Accordingly, these sanctions did not constitute a violation of

Luthra's right to be free from double jeopardy.

        Luthra further argues that the contempt sanctions violated his Eighth

Amendment right to be free from cruel and unusual punishment.6 Again Luthra's

claim lacks merit.

        The Eighth Amendment, like constitutional double jeopardy protections,

applies to criminal but not civil contempt sanctions. See Ingraham v. Wright, 430
U.S. 651, 667-68, 97 S. Ct. 1401, 51 L. Ed. 2d 711 (1977) (holding that the

Eighth Amendment does not apply outside the criminal context). As the

sanctions here are civil in nature, the Eighth Amendment is not implicated.

        The trial court took pains to avoid incarcerating Luthra, despite the court's

admission that it was running out of options to motivate him. The court

repeatedly warned him that failure to comply would result in a jail term. The trial

court crafted a contempt order, in careful consideration of RCW 7.21.030 and

imposed work crew assignment to motivate Luthra to begin home-based OCD

treatment. These sanctions were clearly coercive, and therefore civil. Given the

record before it, the sanctions ordered by the trial court were well within the

range of acceptable choices and, therefore, not an abuse of discretion.

Littlefield, 133 Wash. 2d at 47.




        6 At various times in his briefing, Luthra references other constitutional principles. He
never properly develops or presents these claims. "[Naked castings into the constitutional sea
are not sufficient to command judicial consideration and discussion." State v. Johnson, 119
Wash. 2d 167, 171, 829 P.2d 1082 (1992) (internal quotation marks omitted) (quoting In re Rosier,
105 Wash. 2d 606, 616, 717 P.2d 1353 (1986)).
No. 74034-2-1/12


                                         111

                                         A

      Luthra next claims that the trial court abused its discretion by ordering him

to pay attorney fees incurred by Forrest during four of the enforcement

proceedings. We disagree.

      An award of attorney fees is within the trial court's discretion and will be

upheld unless there is a manifest abuse of that discretion. In re Marriage of

Crosetto, 82 Wash. App. 545, 563, 918 P.2d 954 (1996). Pursuant to RCW

7.21.030, the trial court may order the payment of any losses incurred by the

aggrieved party in bringing enforcement proceedings, including attorney fees, as

a remedial measure. See McFerran v. McFerran, 55 Wash. 2d 471, 473-75, 348
P.2d 222 (1960) (upholding a trial court's award of attorney fees incurred by a

wife in connection with her motion to enforce an order of support).

      Furthermore, RCW 26.09.160 provides that:

      An attempt by a parent, in either the negotiation or the performance
      of a parenting plan, to condition one aspect of the parenting plan
      upon another, to condition payment of child support upon an aspect
      of the parenting plan, to refuse to pay ordered child support, to
      refuse to perform the duties provided in the parenting plan, or to
      hinder the performance by the other parent of duties provided in the
      parenting plan, shall be deemed bad faith and shall be punished by
      the court by holding the party in contempt of court and by awarding
      to the aggrieved party reasonable attorneys' fees and costs
      incidental in bringing a motion for contempt of court.

RCW 26.09.160(1) (emphasis added).

      This court has held that once the trial court has found a parent in contempt

under RCW 26.09.160, it must award reasonable attorney fees and expenses



                                       - 12 -
No. 74034-2-1/13


incurred by the aggrieved party in bringing enforcement proceedings. In re

Marriage of Myers, 123 Wash. App. 889, 894, 99 P.3d 398 (2004).

       Here, the trial court, after finding Luthra in contempt, reviewed the attorney

fee declarations submitted by Forrest's counsel and found them "more than

reasonable." The trial court stated in each order the amount and basis for the

awards. Luthra fails to point to any way in which the fee awards were excessive

or otherwise unreasonable. Accordingly, there was no abuse of discretion.



       Finally, Forrest requests an award of appellate attorney fees based on the

filing of a frivolous appeal or intransigence in this, court, pursuant to RAP 18.9.

We decline to award attorney fees on these grounds. However, an award of

attorney fees for expenses incurred in responding to Luthra's appeal of the trial

court's contempt orders is warranted. See In re Marriage of Mattson, 95 Wn.

App. 592, 606, 976 P.2d 157 (1999). Not to award fees to Forrest would be to

diminish the remedial effect of the remedies provided to her by the trial court. It

would also disincentivize parties from litigating for appellate affirmance of

contempt orders. Accordingly, we award Forrest attorney fees reasonably

incurred in responding to Luthra's appeal of the trial court's contempt orders.

Upon compliance with RAP 18.1(d), a commissioner of this court will enter an

appropriate order.




                                        -13-
No. 74034-2-1/14


      Affirmed.




We concur:


                            ecx,




                   - 14 -